MEMORANDUM **
Li Sun, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
The record does not compel the conclusion that Sun has shown extraordinary-circumstances to excuse the untimely filing of her asylum application. See 8 C.F.R. § 208.4(a)(5); see also Ramadan v. Gonzales, 479 F.3d 646, 656-57 (9th Cir.2007). Accordingly, we deny the petition as to Sun’s asylum claim.
The IJ’s adverse credibility determination is supported by substantial evidence because Sun’s inconsistent testimony as to whether she escaped from China in the year 2000 or 2002 goes to the heart of her claim. See Li, 378 F.3d at 962. In addition, substantial evidence supports the IJ’s conclusion that for all reasons cited independently and cumulatively, Sun was not credible, because in light of the evidence presented, Sun’s claim lacks the requisite “ring of truth.” See Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir.2005). Accordingly, her withholding of removal claim fails. See Kohli v. Gonzales, 473 F.3d 1061, 1070-71 (9th Cir.2007).
Because Sun’s CAT claim is based on the same evidence that the IJ found was *580not credible, we deny the CAT claim as well. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.